DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claims 1, 3, 4, 7-9, are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Hong et al. (US 2018/0026040 A1). 
In claim 1. Hong discloses a method of manufacturing a semiconductor device, the method comprising: 
-sequentially stacking a mold layer (such as items 261+262, fig. 15) and a supporter layer (such as items 241+242, fig. 15) on a substrate (item 201); 
-forming a plurality of capacitor holes (such as items VH, fig. 16), the plurality of capacitor holes passing through the mold layer (261/262) and the supporter layer (241/242);   

-forming, on the supporter layer and the lower electrodes, a supporter mask pattern, the supporter mask pattern including a plurality of mask holes (this limitation would be interpreted item 271/272, fig. 18);
- and forming a plurality of supporter holes (such as items VHH, fig. 26) by patterning the supporter layer using the supporter mask pattern, wherein each of the plurality of lower electrodes (item 131) has a pillar shape (as seen in the structure of fig. 1), and each of the mask holes has a circular shape (as seen in the structure of fig. 1, item 150 has a similar shape). 
In the embodiment of figs. 15-18, Hong appears to not explicitly disclose that “each of the mask holes opens to two lower electrodes”. 
However, in other embodiments (see for instance, embodiment of fig. 1, [0038]). Hong clearly shows a structure wherein opening 150 and lower electrodes are formed.  
To provide a dynamic random-access memory (DRAM) device having a high capacitor, a method of increasing a height of a capacitor has been widely adopted. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have each of the mask holes opens to two lower electrodes to increase electrostatic capacity without a decrease of degree of integration.   

In claim 3. Hong discloses the method of claim 1, wherein each of the mask holes (item 150) is between four adjacent lower electrodes (this limitation would read through the structure of fig. 1 of Hong). 

In claim 4. Hong discloses the method of claim 1, wherein each of the plurality of supporter holes has an oval shape (such as items VHH, in the structure of fig. 26 of Hong). 


In claim 8. Hong discloses the method of claim 1, wherein each of the plurality of supporter holes has a minor axis in the first direction and a major axis in the second direction (this limitation would read through fig. 15, [0062] of Hong, wherein is disclosed, first sacrificial layer 271 and the second sacrificial layer 272 may be formed in different positions in a direction perpendicular to an upper surface of the substrate 201 (a Z-axis direction in FIG. 15), and may be formed in the same position in directions parallel to the upper surface of the substrate 201 (X-axis and Y-axis directions in FIG. 15). 

In claim 9. Hong discloses the method of claim 1, wherein the supporter layer comprises silicon nitride (this limitation would read through fig. 15, [0064] of Hong, wherein is disclosed, the support layer 240 may be formed of a silicon nitride or a silicon carbon nitride). 

      Allowable Subject Matter
4.	Claims 2, 5-6, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.  	Claims 16-20 allowed.

6.	The following is an examiner's statement of reasons for allowance:
7. 	Regarding claims 16-19, the prior art failed to disclose or reasonably suggest forming a plurality of first supporter holes and a plurality of second supporter holes arranged in a direction which is different from a direction of the first supporter holes by patterning the supporter layer using the supporter mask pattern, wherein each of the plurality of lower electrodes has a pillar shape, each of the mask holes is between four adjacent lower electrodes, and each of the mask holes has a circular shape.

8. 	Regarding claim 20, the prior art failed to disclose or reasonably suggest the plurality of lower electrodes are arranged in a honeycomb structure in which the plurality of lower electrodes are at centers and vertices of hexagons; forming, on the supporter layer and the lower electrodes, a supporter mask pattern, the support mask pattern comprising a plurality of mask holes; and forming a plurality of supporter holes by patterning the supporter layer using the supporter mask pattern, wherein each of the plurality of lower electrodes has a pillar shape and, each of the plurality of lower electrodes is exposed by at least one among the plurality of supporter holes, each of the mask holes is between four adjacent lower electrodes, each of the mask holes has a circular shape, each of the supporter holes is between the four adjacent lower electrodes, and each of the supporter holes has an oval shape. 

       Response to Arguments
9.	In response to applicant’s argument filed on 4/28/2021 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 

                                                                           Conclusion
10.        The above rejections are based upon the broadest reasonable interpretation of the claims.   Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirely of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims. Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to the applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899